                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON
 1
 2                                                                Nov 08, 2019
                                                                       SEAN F. MCAVOY, CLERK
 3
 4
 5                           UNITED STATES DISTRICT COURT
 6                     EASTERN DISTRICT OF WASHINGTON
 7
 8 JUSTIN DEVANEY, an individual,                   NO. 2:19-cv-00025-SAB
 9              Plaintiff,
10              v.                                  ORDER DISMISSING CASE

11 GB COLLECTS, L.L.C., a New Jersey
12 limited liability company,
13              Defendant.
14
15        In a previous Order, the Court ordered Plaintiff to show cause as to why the
16 Court should not close the file. ECF No. 4. No timely response has been filed.
17        Accordingly, IT IS HEREBY ORDERED:
18        1. The above-captioned case is dismissed without prejudice.
19        IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,
20 forward copies to counsel, and close the file.
21        DATED this 8th day of November 2019.
22
23
24
25
26
27
                                 Stanley A. Bastian
                              United States District Judge
28

     ORDER DISMISSING CASE ~ 1
